Title: Jonathan Jackson to John Adams, Jan. 1786
From: Jackson, Jonathan
To: Adams, John


          
            
              
            
            

              Boston

              Jany 1786
            
          
          Mr Jackson acknowledges the receipt of
              Mr Adams’ very obliging Letter of the 1st Octr & of Miss Adams
            polite Cover to it, both which merited a more particular acknowledgement than the
              present—Mr: Adams will please to present Mr Jackson’s most affectionate Compliments to Mrs. Adams & & Miss Adams—& to accept
            the same himself with the Compliments of the Season wishing them many happy returns of
            the like—
          
            
              
            
          
        